286 N.W.2d 772 (1980)
205 Neb. 252
STATE of Nebraska, Appellee,
v.
Robert N. LONG, Appellant.
No. 42735.
Supreme Court of Nebraska.
January 3, 1980.
Johnson & Skorupa and Frank J. Skorupa, Columbus, for appellant.
Paul L. Douglas, Atty. Gen., and Ruth Anne E. Galter, Lincoln, for appellee.
Heard before KRIVOSHA, C. J., and BOSLAUGH, McCOWN, CLINTON, BRODKEY, WHITE and HASTINGS, JJ.
BOSLAUGH, Justice.
The defendant was convicted in the county court of driving while under the influence of alcoholic liquor and refusal to submit to a breath test. Upon appeal to the District Court the conviction on the first count was reversed, the conviction on the second count was affirmed, and the cause was remanded to the county court for sentencing. The defendant then appealed to this court.
The State has moved to dismiss the appeal for lack of jurisdiction.
The record shows that after the defendant was found guilty in the county court, he filed a notice of appeal to the *773 District Court even though no sentence had been imposed on either count by the county court. It is elementary that there can be no appeal except from a judgment or final order and that the judgment in a criminal case is the sentence. § 25-1912, R.R.S.1943; State v. Shaw, 202 Neb. 766, 277 N.W.2d 106. A finding of guilty is a conviction, but it is not a judgment or final order, and there can be no appeal until a sentence has been imposed.
The appeal to the District Court was premature because there was no judgment from which an appeal could be taken. Since the District Court acquired no jurisdiction, its proceedings were void. This court has acquired no jurisdiction and the appeal must be dismissed.
APPEAL DISMISSED.